Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 7/5/22.  Claim(s) 1, 2, 4-9, 12-15, 17, and 18 are cancelled.  Claim(s) 20-34 are new.  Claim(s) 3, 10, 11, 16, and 19-34 are pending.
The express abandonment filed in application 16/162,735 has rendered the double patenting rejection of the last Office action moot, therefore hereby withdrawn.
There are no remaining claims from the withdrawn group of the restriction requirement mailed 6/29/15, therefore the requirement is hereby withdrawn.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while the general use of glycols, such as propylene glycol, were known in the purification of proteins, the prior art does not disclose or make obvious the instantly claimed amounts nor does it disclose or make obvious the superior efficacy against problematic viruses as shown in the instant disclosure.  Therefore the instant claims are free from the art and allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 1, 2, 4-9, 12-15, 17, and 18 are cancelled.  Claim(s) 3, 10, 11, 16, and 19-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627